DETAILED ACTION
In response to communications filed 9 March 2021, claims 1, 8, 11, and 16 are amended per applicant’s request. Claims 1-9, 11-14, and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claims 1-9 and 11-14 Comply With§ 112(a)”, filed 9 March 2021, with respect to claims 1-9 and 11-14 have been fully considered and are persuasive.  The rejection of claims 1-9 and 11-14 has been withdrawn. 
Applicant’s arguments, see section “Independent Claim 16,” filed 9 March 2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn.
Applicant’s arguments, see section “Independent Claim 1,” filed 9 March 2021, with respect to claim 1 have been fully considered. The references to “claim 1” and “claim 11” appear to be typographical errors for --claim 16-- and --claim 1--, respectively. The rejection of claims 1-9 has been withdrawn based on the arguments presented for claim 16.
Applicant’s arguments, see section “Independent Claim 11,” filed 9 March 2021, with respect to claim 11 have been fully considered but are not persuasive. On page 14, application argues
The source server in Condict thus only needs to know the block address without the need to know the data length to copy the data. In contrast, claim 11 recites "a data offset position" and "a data offset length," which Condict does not teach or suggest, with emphasis added.

However, this argument is not persuasive. Applicant states that the “logical block address is a direct address, such as block 1, block 2, ... , and the data can be directly copied to the logical block address.” First, evidence that the logical block address is a “direct address” is not found in Condict, and the arguments of counsel cannot take the place of evidence in the record. See MPEP § 2145(I). In addition, applicant’s argument is not persuasive, because even if data is “directly copied” to a block address, the server must necessarily know the length of the block in order to copy the data. Condict teaches that the data copy request includes an offset position and data offset length, because the destination device is able to perform “modifying
or creating data at a target block address.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 16 recite
the obtaining the data copy request including:
determining a hole to which the data is to be copied;
determining that a data offset position and a data offset length of the hole to which the data is to be copied overlap with the hole information in the data copy request; and
intersecting the hole information in the data copy request and hole information of the hole to which the data is to be copied to form new hole information to replace the hole information in the data copy request.

In addition, claim 8 recites “merging overlapping holes into a new hole corresponding to the new hole information.” Support for these limitations is not found in the original disclosure. Claims 2-9 and 17-20 are rejected because they inherit this deficiency.
Although paragraphs [0082] and [0084] recite that “overlapping hole are integrated into one hole” and “V2 and V1 are merged into one hole, i.e., V2 intersects V1,” these feature do not support the limitations at issue.  First, the claims recite steps (i.e., “determining . . . determining . . . and intersecting”) that are included in the step of “obtaining a data copy request.” However, paragraph [0082] discloses features that are performed “After obtaining the data copy request.” In addition, the merging and/or intersecting of holes disclosed in paragraphs [0082] and [0084] is based on the “version” information, “data offset position and data offset length” of “another data copy request.” However, the claims recite that the overlap occurs between the data copy request and “a hole to which the data is to be copied,” which is not supported by the original disclosure. Lastly, the examiner notes that the thrust of these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Condict et al. (US 2013/0332558 A1).

Regarding claim 11, Condict teaches a method comprising:
receiving, by a source server, a data block identification, version information, and hole information that are sent by a destination server (see Condict [0070], “sends a request to the source device to send the actual data block corresponding to the specified logical block address and generation number” where the “generation number” is version information and [0068] teaches a “logical block address,” i.e., a data block identification, and “other information . . . target address to be updated” i.e., hole information),
the hole information includes a data offset position and a data offset length (see Condict [0068]-[0069], where the “target address” is an offset position and “modifying or creating data 
determining data to a hole corresponding to the data block identification, the version information and the hole information according to the data block identification, the version information and the hole information; and
sending to the destination server a response message that carries the data (see Condict [0070], “source device receives the request at 906 and responds by sending the actual data block”).  
Condict does not explicitly teach in a single embodiment determining that a current version number of a data block corresponding to the data block identification at the source server is at least as latest as the version information.
However, Condict teaches in another embodiment determining that a current version number of a data block corresponding to the data block identification at the source server is at least as latest as the version information (see Condict [0033], “Cache A” determines that “version 17” is at least the latest version).
Condict teaches in paragraph [0067] that the embodiments of “network deduplication and cache coherency techniques described here can overlap.” Condict further teaches in paragraph [0068] that “Depending on the purpose of the operation . . . the write command may also include or be accompanied by other information or parameters.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining that the data block at the source server is at least as latest as the version information and the data to the hole being less than full data, as taught by Condict 

Regarding claim 12, Condict as modified teaches further comprising: requesting the destination server to copy the data to the hole corresponding to the data block identification, the version information, and the hole information according to the response message (see Condict [0069], “modifying or creating data at a target block address in the destination device with the data”).  

Regarding claim 13, Condict as modified teaches wherein: the response message includes the current version number of the data block corresponding to the data at the source server (see Condict [0070] and [0033], “informs Cache A that the transmitted copy is version 17”).  

Regarding claim 14, Condict as modified teaches further comprising:
determining, by the destination server, that a current version number of the data block at the destination server is at least as latest as the current version number of the data block corresponding to the data at the source server (see Condict [0069], “determines at 904 whether it has data stored at that block address with that generation number”); and
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158